In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00101-CV
                                                ______________________________
 
 
                                                                  
            IN
THE MATTER OF THE MARRIAGE OF JOHN STANSBURY 
                                    AND
CHERYL RENAE KEILMAN,
                                     A/K/A CHERYL STANSBURY
                                                                  
 
                                                                                                  

 
 
                                         On Appeal from the 5th Judicial District Court
                                                             Bowie County, Texas
                                                      Trial Court No. 10C0739-005
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Appellant,
John Stansbury, and Appellee, Cheryl Renae Keilman, a/k/a Cheryl Stansbury,
have filed with this Court a joint motion to dismiss the pending appeal in this
matter.  The parties represent to this
Court they have reached a full and final settlement.  In such a case, no real controversy exists,
and in the absence of a controversy, the appeal is moot.  
            We
grant the motion and dismiss the appeal.
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          December
21, 2011     
Date Decided:             December
22, 2011